NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10535

                Plaintiff-Appellee,             D.C. No. 4:11-cr-02934-RCC

 v.
                                                MEMORANDUM*
PABLO CARRILLO, Jr.,
a.k.a. Pablo Carillo,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT and GRABER, Circuit Judges.

      Pablo Carrillo, Jr., appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Carrillo contends that the district court procedurally erred by failing to

consider his arguments, specify the statutory sentencing factors it relied upon, and

explain the sentence adequately. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

is none. The record reflects that the district court considered Carrillo’s arguments

and the applicable 18 U.S.C. § 3583(e) sentencing factors, and sufficiently

explained its determination that the statutory maximum sentence was warranted.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Contrary

to Carrillo’s argument, there is no indication in the record that the court imposed

the sentence to punish Carrillo for his new offense. See United States v. Simtob,

485 F.3d 1058, 1062 (9th Cir. 2007) (district court may not impose revocation

sentence to punish criminal conduct underlying the revocation).

      Carrillo also contends that the sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-month sentence is substantively reasonable in light of the

sentencing factors and the totality of the circumstances, including Carrillo’s history

of smuggling illegal aliens, failure to be deterred by prior prison terms, and poor

performance while on supervised release. See id.; Simtob, 485 F.3d at 1062-63.

      AFFRIMED.




                                          2                                    16-10535